UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

 

MARTIN J. WALSH, Secretary
of Labor, United States Department of Labor, !
Case No. Case No. 2:19-CV-01904-WED

Plaintiff,

WILLIAM E, DUFFIN

U.S. Magistrate Judge
TTMT, INC d/b/a Genesis Restaurant,

TOM TSOPELAS, Individually, and

GEORGE TSOPELAS, Individually.

<

Defendants

 

CONSENT JUDGMENT AND ORDER

Plaintiff, Martin J. Walsh, Secretary of Labor, United States Department of Labor, filed
his complaint alleging Defendants TTMT, Inc. d/b/a Genesis Restaurant, Tom Tsopelas,
individually, and George Tsopelas, individually (collectively “Defendants”), violated Sections 6,
7, 11, and 15 of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C, § 201, et seq.
(“Act” or “FLSA”), Defendants have appeared by counsel, and waive formal service of process
of the Summons and Complaint, waive their Answer and any defense which they may have and,
having been duly advised in the premises, agree to the entry of this Judgment without contest.

Defendants admit and the Court finds Defendants are and, at all times hereinafter

mentioned, were engaged in related activities performed through unified operation or common

 

'. Martin J. Walsh, Secretary of Labor, United States Department of Labor is automatically substituted for former
Secretary of Labor Scalia, per Federal Rule of Civil Procedure 25(d).

Case 2:19-cv-01904-WED Filed 08/04/21 Page 1of9 Document 18
control for a common business purpose and, at all times hereinafter mentioned, were an
“enterprise” under 29 U.S.C. 203(r) of the FLSA.

Defendants admit and the Court finds Defendants are and, at all times hereinafter
mentioned, were an enterprise engaged in commerce or in the production of goods for commerce
within the meaning of 29 U.S.C. Section 3(1)(A) of the Act.

Defendants admit and the Court finds they are and, at all times hereinafter mentioned,
were employers as defined under 29 U.S.C, 203(d) of the Act.

Except for these proceedings, matters arising out of these proceedings, and any other
subsequent proceedings between the parties, none of the foregoing agreements, statements,
findings, and actions taken by Defendants shall be deemed an admission by Defendants of the
allegations in the Secretary’s Complaint or an admission by Defendants of any wrongdoing of
the FLSA. The agreements, statements, findings, and actions taken herein are made for the
purpose of resolving this matter in an amicable manner, and they shall not be used for any other
purpose, except as stated heretofore.

NOW, therefore, upon motion of attorneys for the Secretary and Defendants,
and for cause shown, it is hereby:

ORDERED AND JUDGMENT IS HEREBY ENTERED against Defendants pursuant
to Sections 16(c) and 17 of the FLSA as follows:

I.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, pursuant to section 17
of the Act, Defendants, their agents, servants, successors, assigns and all persons in active
concert or participation with them be, and they hereby are, permanently enjoined and restrained

from violating the provisions of the Act, in any of the following manners:

Case 2:19-cv-01904-WED Filed 08/04/21 Page 2 of 9 Document 18
1, Defendants shall not, contrary to sections 6 and 15(a)(2) of the Act, employ any
of their employees who in any workweek are engaged in commerce or in the production of goods
for commerce or who are employed in an enterprise engaged in commerce or in the production of
goods for commerce, within the meaning of the Act, for wages at rates less than $7.25 under the
Act (or at a rate less than such other applicable minimum rate as may hereafter be established by
amendment to the Act).

Bi Defendants shall not, contrary to sections 7 and 15(a)(2) of the Act, employ any
of their employees who in any workweek are engaged in commerce or in the production of goods
for commerce or who are employed in an enterprise engaged in commerce or in the production of
goods for commerce, within the meaning of the Act, for workweeks longer than forty hours,
unless such employee receives compensation for his/her employment in excess of forty hours at a
rate not less than one and one-half times the regular rate at which he/she is employed.

3. Defendants shall not fail to make, keep and preserve records of their employees
and of the wages, hours and other conditions and practices of employment maintained by them as
prescribed by the regulations issued, and from time to time amended, pursuant to section 11(c) of
the Act and found in 29 CFR Part 516.

4, Defendants agree to maintain all records required by the Act, including a weekly
accurate record of tipped employees and their contributions to any tip pools (including individual
monetary contribution totals), and a weekly accurate record of the evidence of distribution of any
tip pool monies. Defendants agree to maintain these records and to produce them to the Wage
and Hour Division, when requested and as required by the Act.

By Defendants shall not request, solicit, suggest, or coerce, directly or indirectly, any

employee to return or offer to return to Defendants or to someone else for Defendants, any

Case 2:19-cv-01904-WED Filed 08/04/21 Page 30f 9 Document 18
money in the form of cash, check, or any other form, for wages previously due or to become due
in the future to said employee under the provisions of this judgment or the Act; nor shall
Defendants accept, or receive from any employee, either directly or indirectly, any money in the
form of cash, check, or any other form, for wages heretofore or hereafter paid to said employee
under the provisions of this Judgment or the Act; nor shall Defendants discharge or in any other
manner discriminate, nor solicit or encourage anyone else to discriminate, against any such
employee because such employee has received or retained money due to him/her from
Defendants under the provisions of this judgment or the Act.

6. Defendants, their agents, officers or employees shall not, contrary to Section
15(a)(3) of the Act, threaten, retaliate, or discriminate in any way against any current or former
employee of Defendants for exercising any rights under the FLSA, including, but not limited to,
employee complaints regarding FLSA compliance made to Defendants or to the Wage and Hour
Division of the United States Department of Labor, or cooperation with an investigation
conducted by the Wage and Hour Division.

II

FURTHER, JUDGMENT IS HEREBY ENTERED, pursuant to Sections 16(c) and
16(e)(2) of the Act, in favor of the Secretary and against Defendants in the total amount of
$40,307.37 (“Recovery Amount”) as follows:

7. Defendants are enjoined and restrained from withholding gross back wages in the
sum total amount $18,707.38 due certain employees and former employees of Defendants, and
for the time periods, set forth and identified in Exhibit A, which is attached as Exhibit A hereto
and made a part hereof.

8. The Recovery Amount represents $18,707.38 in back wages and $18,707.38 in

Case 2:19-cv-01904-WED Filed 08/04/21 Page 4o0f9 Document 18
liquidated damages for alleged violations of the minimum wage and overtime provisions of the
Act by Defendants alleged to have occurred during the period beginning December 31, 2016 and
ending April 22, 2018 (“relevant period”). This amount shall represent the full extent of back
wages and liquidated damages owed by Defendants for the relevant period to the employees set
forth and identified on the attached Exhibit A. It is further agreed that the minimum wage and
overtime compensation payments by Defendants in the amount as specified above are in the
nature of back wages and liquidated damages pursuant to the provisions of the Act. The
Recovery Amount also represents $2,892.61 in civil money penalties.

9. The Secretary shall distribute the money to the employees listed in Exhibit A in
the amounts following each employee’s name (or to their estates, if necessary), less applicable
deductions for employees’ share of FICA, Medicare, and withholding taxes.

10. Defendants shall be responsible for the employer’s share of FICA, Medicare, and
other applicable taxes and any other necessary payments to the appropriate federal and state
revenue authorities for the employees listed on Exhibit A.

11. On or before June 30, 2021, Defendants shall pay to the Secretary $37,414.76, which
represents the total amount of back wages and liquidated damages owed. Defendants shall pay this
$37,414.76 amount by Cashier’s Check payable to “DOL-Wage and Hour Division” and noting the Case

Identification number, which is “1848054.” Defendants shall deliver that check to: U.S. Dept. of Labor,
W&H Division, Midwest Regional Office, P.O. Box 2638, Chicago, IL 60690-2638. Alternatively,
Defendants shall pay $37,414.76 online by ACH transfer, credit card, debit card, or digital wallet by
going to wine.pav.eow/publicform/ start’? 7692637 or by going to wwiw.pay.goy.

12. Within fourteen days of the entry of this Judgment, Defendants shall provide the
Secretary with contact information and social security numbers for the employees listed in

Exhibit A to assist the Secretary in locating those employees. Such information shall be emailed

Case 2:19-cv-01904-WED Filed 08/04/21 Page 5of9 Document 18
to: WHD-MNBW@dol.gov or mailed to: U.S. Department of Labor, Wage and Hour Division,
310 W. Wisconsin Avenue, Suite 1170, Milwaukee, Wisconsin, 53203.

13. Any portion of the Recovery Amount not paid to the employees listed in Exhibit
A within three years from the date of receipt of the funds shall, pursuant to Section 16(c) of the
Act, be covered into the Treasury of the United States as miscellaneous receipts.

FURTHER, JUDGMENT IS HEREBY ENTERED, pursuant to section 16(e)(2) of the
Act, in favor of the Plaintiff and against the Defendants in the total civil money penalty amount
of $2,892.61, as included in the $40,307.37 Recovery Amount.

14. On or before June 30, 2021, Defendants shall pay to the Secretary $2,892.61,
which represents the amount of civil money penalties owed. Defendants shall pay the above civil
money penalty by Cashier’s Check payable to “ DOL-Wage and Hour Division” and noting the
Case Identification numbers, which are “1848054 (CMP No. 54890),” Defendants shall deliver
shall deliver that check to: U.S. Dept. of Labor, W&H Division, Midwest Regional Office, P.O.
Box 2638, Chicago, IL 60690-2638. Alternatively, Defendants shall pay the above civil money
penalty by online by ACH transfer, credit card, debit card, or digital wallet by going to
we, pay. gowpublicform/start/7 7734516 or by going to wiww.pav.gov.

15. Each party shal] bear its/his own fees and other expenses incurred by such party in
connection with any stage of this proceeding to date with no costs and expenses, including, but
not limited to, any and all costs and expenses referenced under the Equal Access to Justice Act,
as amended.

Til.
16. The provisions of this Judgment shall not in any way affect any legal right of any

individual not named on Exhibit A, nor shall the provisions in any way affect any legal right of

Case 2:19-cv-01904-WED Filed 08/04/21 Page 6 of9 Document 18
any individual named on Exhibit A to file any action against Defendants for any violations
alleged to have occurred outside the relevant period.

17. The parties agree that the instant action is deemed to solely cover Defendants’
business and operations for the relevant period for all claims raised in the Complaint as a result
of the Secretary’s investigation. The parties agree that the filing of this action and the provisions
of this Judgment shall not, in any way, affect, determine, or prejudice any and all rights of any
person specifically named in Exhibit A or the Secretary for any period after April 22, 2018, or
any persons, be they current or former employees, not specifically named in Exhibit A, insofar as
such rights are conferred and reserved to said employees by reason of Section 16(b) of the Act.

18. By entering into this Judgment, Plaintiff does not waive his right to conduct future
investigations of Defendants under the provisions of the FLSA and to take appropriate
enforcement action, including assessment of civil money penalties pursuant to Section 16(e) of
the FLSA, with respect to any violations disclosed by such investigations.

IV

19, This Judgment constitutes the entire agreement of the parties and resolves the
issues in the Complaint, including the back wages due for only those employees and only those
periods of time listed in Exhibit A. |

20. Exhibit A attached hereto shall be incorporated into this Judgment by reference.

V

21. The Court shall retain jurisdiction over this matter for purposes of enforcing the

terms and conditions of this Judgment.

All of which is ORDERED, ADJUDGED and DECREED this ] Woy of

August. 2021.

Case 2:19-cv-01904-WED Filed 08/04/21 Page 7 of 9 Document 18
For the Secretary:

Wilbat. Dall

WILLIAM E. DUFFIN
U.S. Magistrate Judge
For All Defendants:

/s/ Michelle Marie DeBaltzo/Date: 6/29/21 For Defendant TTMT, Inc. d/b/a Genesis

Michelle Marie DeBaltzo
(OH #0067998)

Senior Trial Attorney

US Department of Labor
CiddeHand Sisirdt RIn. 88 1
(216) 522-3879 direct

(216) 522-7172 facsimile

Email: debaltzo.michelle@dol. gov

OF COUNSEL
ELENA S, GOLSTEIN

Acting Solicitor of Labor
CHRISTINE Z. HERI
Regional Solicitor

LEAH A. WILLIAMS

Associate Regional Solicitor
MAUREEN CAFFERKEY
Wage and Hour Counsel

Date: 6/29/21

Restaurant (the undersigned represents he/she has
the authority to sign this Consent Order and
Judgment both individually and on behalf of each
of the Defendants named above and hereby
consents to the entry of this Consent Order and
Judgment in accordance with its terms and
condition

 
 
 

Tom Tsopelas
President of Defendant TTMT, Inc. d/b/a Genesis

Restaurant
3740 S. 108th Street
Greenfield, Wisconsin 53288

    

om Tsopelas
3740 S. 108th Street
Greenfield, Wisconsin 53288

For eee on eSeopelas, Individually:
/Date: 4 /2 /

BeR Tsopelas
3740 S. 108th Street
Greenfield, Wisconsin 53288

Attorneys for Defendants:

/s/ Oyvind Wistrom, Esq./Date: 7/ 202]
Oyvind Wistrom

State Bar No. 1024964

411 East Wisconsin Ave., Suite 1800
Milwaukee, WI 53202-4498

Phone: 414-273-3910; Fax: 414-298-9873
awistrom@:lindner-marsack.com

Case 2:19-cv-01904-WED Filed 08/04/21 Page 8 of 9 Document 18
EXHIBIT A

Period Covered - 12/31/16-4/22/18

NAME

Acker, Mark
Benning, Jessica
Burgmeister, Theresa
Dominguez, Sergio
Falcon, Everado
Galloway, Lindsey
Ignatowski, Cassandra
L’Hullier, Samantha
Martinez, Ana
Martz, Amanda
Parrish, Haley

Reib, Debra

Reyes, Felipe

Rezza, Michelle
Siejkowski, Lori
Slinker, Michael
Stout, Sierra
Teschendorf, Tiffany
Valerio, Marco
Vang, Sabra
Webber, Brittany
TOTAL:

Case 2:19-cv-01904-WED

BWs

$22.71
$291.53
$232.00
$5,666.67
$347.56
$912.03
$266.37
$271.28
$114.16
$52.78
$48.49
$47.26
$5,666.67
$30.07
$66.90
$88.38
$143.62
$24.55
$4,333.33
$46.65
$34.37
$18,707.38

Filed 08/04/21

LDs

$22.71
$291.53
$232.00
$5,666.67
$347.56
$912.03
$266.37
$271.28
$114.16
$52.78
$48.49
$47.26
$5,666.67
$30.07
$66.90
$88.38
$143.62
$24.55
$4,333.33
$46.65
$34.37
$18,707.38

Page 9 of 9 Document 18
